Case o-lo-//s42-reg Voco Filed LU/s0/lo Entered LO/sO/1o 1040701

Paying Agents CBC Television I, LLC / 480 Seventh Ave. / Suite 900 / New York, NY 10129 / (212) 594-6686

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ee Bigase retain this stub'for your records”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

500 S. BUENA VISTA ST.

 

 

 

 

 

 

 

BURBANK, CA 91521 Description Amount YTD
, FICA 225.06 2,205.03
Dates worked: 10/15-19/2018 Medicare 52.63 515.68
Pay period: 10/15 ~- 10/19/2018 FW 540.88 5,127.55
NY OST 0.48 5.52
EARNINGS NY PPL 4.57 44.77
DRIVER LOCAL 817 NY SWT 239.43 2,301.80
Project Total Taxes/Withholding: 1,063.05
Week End Invoice# . ‘
GODFATHER OF HARLEM - SEASON 1 (4) DEDUCTIONS
10/20/2018 18506757 Description Amount YTD
‘ : 817 Wkdues 103,65 1,036.50
GODFATHER OF HARLEM - SEASON 1 (Series Code: 102)
Description Hours Rate Amount
Straight 51.20 53.9839 2,763.96
Straight 12.80 53.9852 691.01
Meal Allowance . 175.00
Total: 64.00 3.,629.97
rp
Total Hours: 64.00
‘Gross Wages: 3,629.97
Taxes: 1,063.05
Deductions: 103.65
YTD Gross: 35,564.67 Net Wages: 2,463.27

 

 

 

 

 

 

Seq #84024307° Run #18306113

Ref #1540416878 ©
 

Case o-lo-/fo4e-reg DOC Filed lUssU/io Entered 10/o0/Lo LO:40°01

900/ New York, NY 10123 / (212) 694-5686.

 

 

 Blease retain this stub for

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RESIDENT OR NEW:YOR!
500 8S. BUENA VISTA ST. TAXES /WLTHHOLDING
BURBANK, CA 91521 Description Amount YTD
FICA 267.90 1,979.97
Dates worked: 10/8-12/2018 Medicare 62.65 463.05
Pay period: 10/08 - 10/12/2018 PWT 706.62 4,586.67
NY OST 0.48 5.04
EARNINGS NY PFL 5.44 40.20
DRIVER LOCAL 817 NY SWT 293.34 2,062.37
Project Total Taxes/Withholding: 1,336.43
, Week End Invoice#
GODFATHER OF HARLEM - SEASON 1 (4) DEDUCTIONS
10/13/2018 18500239 |Description Amount ¥TD
817 Wkdues 124.38 932.85
GODFATHER OF HARLEM - SEASON 1 (Series Code: 102)
GODFATHER OF HARLEM - SEASON 1 (Series Code: 998)
Description Hours Rate Amount
Straight 51.20 53.9836 2,763.96
Meal Allowance 175.00
Hol Wrkd 2X 12.80 107.9672 1,381.98
_ +). Total: _. 64.00 © ooo. - 4,320.94
Total Hours: 64.00
Gross Wages: 4,320.94
Taxes: 1,336.43
Deductions: 124.38
YTD Gross: 31,934.70 Net Wages: 2,860.13

 

Seq #83953473 = Run #18302494

Ref #1539905492

  

 
Case o-lo-//s42-reg Voco Filed LU/s0/lo Entered LO/sO/1o 1040701

./ Suite 800 / New Vork, NY 10128 / (212) 6aa-sene me pice eats

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

mploye ‘RESIDENT.OEN :
500 S. BUENA VISTA ST. TAXES /WITHHOLDING
BURBANK, CA 91521 Description Amount YTD
FICA 225.06 1,712.07
Dates worked: 10/1-5/2018 Medicare 52.63 400.40
Pay period: 10/01 - 10/05/2018 : FWT 540.88 3,880.05
NY OST , 0.48 4.56
EARNINGS NY PFL 4.57 34.76
DRIVER LOCAL 817 NY SWT 239.43 1,769.03
Project Total Taxes/Withholding: 1,063.05
Week End Invoice#
GODFATHER OF HARLEM ~ SEASON 1 (4) DEDUCTIONS
10/06/2018 18495143 |Description Amount YTD
817 Wkdues 103.65 808.47
GODFATHER OF HARLEM - SEASON 1 (Series Code: 102)
Description Hours Rate Amount
Straight 51.20 - 53.9839 2,763.96
Straight 12.80 53.9852 691.01
Car Allowance 175.00
Total: 64.00 3,629.97
Total Hours: 64.00
Gross Wages: 3,629.97
Taxes: 1,063.05
Deductions: 103.65
YTD Gross: 27,613.76 Net Wages: 2,463.27

 

 

 

Seq #83795440 = Run #18299374 ss Ref #1539207784

 

 
Case o-lo-//s42-reg Voco Filed LU/s0/lo Entered LO/sO/1o 1040701

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

of
500 S. BUENA VISTA ST. ‘TAXES /WLTHHOLDING
BURBANK, CA 91521 Description Amount ¥TD
FICA 225.06 1,487.01
Dates worked: 9/24-28/2018 Medicare 52.63 347.77
Pay period: 09/24 - 09/28/2018 PWT 540.88 3,339.17
NY OST 0.48 4.08
_ EARNINGS NY PPL 4.57 30.19
DRIVER LOCAL 817 NY SWT 239.43 1,529.60
Project Total Taxes/Withholding: 1,063.05
Week End Invoicet#
GODFATHER OF HARLEM - SEASON 1 (4) DEDUCTIONS
09/29/2018 18490609 |Description Amount ¥TD
. 817 Wkdues 103.65 704,82
GODFATHER OF HARLEM - SEASON 1 (Series Code: 101) ,
Description Hours Rate Amount
Straight 51.20 53.9839 2,763.96
Straight 12.80 53.9852 691.01
Meal Allowance 175.00
Total: 64.00 3,629.97
Total Hours: 64.00
Gross Wages: 3,629.97
Taxes: 1,063.05
Deductions: 103.65
YTD Gross: 23,983.79 Net Wages: 2,463.27

 

 

Seq #83704389 Aun #18296386

Ref #1538600194

 
Case o-lo-//s42-reg Voco Filed LU/s0/lo Entered LO/sO/1o 1040701

Paying Agent: C&C Television Il, LLG / 450 Seventh Ave. / Suite 900 / New York, NY 10124 / (212) 694-5686

ES

 

 

 

 

" “_. Please retain this stub for your records

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

:FRESIDEN FOR NEWYORK
500 S. BUENA VISTA ST. TAXES /WLTHHOLDING .
BURBANK, .CA 91521 Description : Amount _. YTD
FICA : 225.06 1,261.95
Dates worked: 9/17-21/2018 Medicare 52.63 295.14
Pay period: 09/17 - 09/21/2018 FWr 540.88 2,798.29
NY OST 0.60 3.60
EARNINGS NY PFL 4.57 25.62
DRIVER LOCAL 817 NY SWT 239.43 1,290.17
Project _ Total Taxes/Withholding: 1,063.17
Week End Invoice#
GODFATHER OF HARLEM - SEASON 1 (4) : . DEDUCTIONS _.
09/22/2018 18484520 |Description Amount ¥TD
— . | 817 Wkdues 103.65 601,17
GODFATHER OF HARLEM - SEASON 1 (Series Code: 101)
Description | Hours _ Rate Amount
Straight 64.00 53.9839 3,454.97
Meal. Allowance ‘ 175.00
Total: 64.00 , 3,629.97
Total Hours: 64.00
Gross Wages: 3,629.97
Taxes: 1,063.17
. Deductions: 103.65
YTD Gross: 20,353.82 Net Wages: 2,463.15

 

 

’ Seq #83536593 Aun #18293671

Ref #1538003277
Case o-lo-//s42-reg Voco Filed LU/s0/lo Entered LO/sO/1o 1040701

__ Paying Agent: C&C Television Ii, LLC / 450 Sevent

 

 

 

 

 

h Ave. / Suita 500 / Now York, NY 10123/(212) 504-5606. Bigg a Telaln this st

  
    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: RESIDENT: OR NEW:YOR
500 S. BUENA. VISTA ST. TAXES /WLTHHOLDING el
"| BURBANK, CA. 91521. Description Amount _. YTD
: yO . FICA 177.88 1,036.89
Dates worked: 9/10-13/2018 . Medicare 41.60 242.51
Pay period: 09/10 - 09/13/2018 FWT - 373.46 2,257.41:
. . NY OST | 0.60 3.00
_EARNINGS oe NY PFL .> . 3.61 21.05
’ DRIVER LOCAL 817 NY SWT . . : 177.90 1,050.74
Project __. Total Taxes/Withholding: 775.05 ,
; Week End Invoice#
GODFATHER OF HARLEM - SEASON 1 (4) __ DEDUCTIONS _. .
09/15/2018 18481913 Description Amount YTD.
oo : . : 817 Wkdues 82,92 497.52
GODFATHER OF HARLEM - SEASON 1 (Series Code: 101) : 4
GODFATHER OF HARLEM - SEASON 1 (Series Code: 996) ,
Description Hours Rate Amount
Straight “51.20 53.984 2,763.98 ;
Meal Allowance _ 105.00
Total: 51.20 2,868.98 i
ee a ey ;
1
1
t
{
f
Total Hours: 51.20
Gross Wages: 2,868.98
Taxes: 775.05
Deductions: 82.92
YTD Gross:  .16,723.85 ‘Net Wages: | 2,011.01

 

Seq #83505645

Run #18291211

Ref #1537464867 -
